Name: Council Regulation (EEC) No 182/86 of 14 January 1986 making the importation into Spain and Portugal of textile products originating in certain third countries subject to quantitative limitations
 Type: Regulation
 Subject Matter: international trade;  Europe;  leather and textile industries
 Date Published: nan

 I 31 . 1 . 86 Official Journal of the European Communities No L 26 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 182 / 86 of 14 January 1986 making the importation into Spain and Portugal of textile products originating in certain third countries subject to quantitative limitations THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, statistics of the Community and the statistics of trade between Member States (NIMEXE ). 3 . The origin of the products referred to in paragraph 1 shall be determined in accordance with the rules in force in the Community . 4 . Subject to the provisions of this Regulation the importation into Spain and Portugal of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions . Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 183 ( 2 ) and 370 (2 ) thereof, Having regard to the proposal from the Commission , Article 2 Imports into Spain and Portugal of the textile products listed in Annex III originating in one of the countries therein listed and imported between 1 January 1986 and 31 December 1986 shall be subject to the quantitative limits laid down in that Annex . Whereas , pursuant to Articles 183 and 370 of the Act of Accession , negotiations were begun with the third countries concerned with a view to the conclusion of protocols of adjustment of certain bilateral agreements referred to in those Articles ; Whereas the negotiations with some of the third countries were not completed by 1 January 1986 ; whereas the Community must therefore take the necessary measures to deal with this situation ; Whereas , pending the outcome of the negotiations under way , the purpose of these transitional measures must be to establish the quantitative limits to be applied in respect of imports into Spain and Portugal of textile products originating in the third countries concerned , Article 3 Amendments to the Annexes to this Regulation , which may be necessary to take into account the conclusion , amendment or expiry of Agreements with third countries , shall be adopted in accordance with the procedure laid down in Article 15 of Council Regulation (EEC) No 3589 / 82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries (*) and Article 16 of Regulation (EEC ) No 2072 / 84 of 29 June 1984 on common rules for imports of certain textile products originating in the People's Republic of China ( 2 ).HAS ADOPTED THIS REGULATION : Article 1 1 . The release for free circulation in Portugal and Spain of the textile products listed in Annex I and originating in the countries listed in Annex II shall be subject to submission of an import authorization issued by the Spanish and Portuguese authorities . 2 . The classification of the products listed in Annex I shall be those used in the nomenclature of the Common Customs Tariff and in the nomenclature ofgoods for the external trade Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply until 31 December 1986 . (') OJ No L 374 , 31 . 12. 1982 , p . 106 . ( 2 ) OJ No L 198 , 27 . 7, 1984 , p . 1 . No L 26 / 2 Official Journal of the European Communities 31 . 1 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1986 . For the Council The President H. van den BROEK 31 . 1 . 86 Official Journal of the European Communities No L 26 / 3 ANNEX I LIST OF PRODUCTS referred to in Article 1 Where the expression 'babies' garments' is used , this is meant also to cover girls ' garments up to and including commercial size 86 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair , of cotton or of synthetic or artificial textile fibres . GROUP I A Category CCT heading No NIMEXE code( 1986 ) Description 1 55.05 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41,45,46,48,51,53,55,57,61,65,67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale 2 55.09 55.09-03,04,05,06,07,08,09 , 10 , 11 , 12 , 13,14,15,16,17,19,21,29,32,34 , 35,37,38,39,41,49,51,52,53,54,55 , 56,57,59,61,63,64,65,66,67,68,69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83,84,85,87,88,89,90,91,92,93,98 , 99 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56,57,59,61,63,64,65,66,67,70,71 , 73,83,84,85,87,88,89,90,91,92,93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : a ) Of which other than unbleached or bleached 3 56.07 A 56.07-01,04,05,07,08 , 10 , 12 , 15 , 19 , 20,22,25,29,30,31,35,38,39,40,41 , 43 , 45 , 46 , 47 , 49 56.07-01,05,07,08 , 12 , 15 , 19,22,25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres ( discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics a ) Of which other than unbleached or bleached No L 26 / 4 Official Journal of the European Communities 31 . 1 . 86 GROUP B Category CCT heading No NIMEXE code ( 1986 ) Description 4 60.04 B I II a ) b) c) IV b ) 1 aa ) dd ) 2 ee ) d ) 1 aa ) dd ) 2 dd ) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted , not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and pullovers , undervests and the like , knitted or crocheted , not elastic or rubberized , other than babies' garments , of cotton or synthetic textile fibres : T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres, other than babies' garments 5 60.05 A I a ) II b ) 4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers , knitted or crocheted , not elastic or rubberized , of wool , of cotton or of man-made textile fibres 6 61.01 B V d ) 1 2 Men's and boys' outer garments : 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres 7 60.05 All b) 4 aa ) 22 33 44 55 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 61.02 B II e ) 7 bb ) cc ) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted (not elastic or rubberized ), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres I 31 . 1 . 86 Official Journal of the European Communities No L 26 / 5 GROUP II A Category CCT heading No NIMEXE code( 1986 ) Description 9 55.08 62.02 Bill a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven 22 56.05 A 56.05-03,05,07,09 , 11 , 13 , 15 , 19,21 , 23,25,28,32,34,36,38,39,42,44,45 , 46 , 47 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 Yarn of man-made fibres ( discontinuous or waste ), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale : a ) Of which acrylic 23 56.05 B 56.05-51,55,61,65,71,75,81,85,91 , 95 , 99 Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale 32 ex 58.04 58.04-07 , 11 , 15 , 18,41,43,45,61,63 , 67 , 69 , 71 , 75 , 77 , 78 58.04-63 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics ), ofwool , of cotton or of man-made textile fibres a ) Of which cotton corduroy 39 62.02 BII a ) c ) Ilia ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric No L 26 / 6 Official Journal of the European Communities 31 . 1 . 86 GROUP II B Category CCT heading No NIMEXE code( 1986 ) Description 12 60.03 A B I II b ) C D Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres 60.03-11 , 19 , 20 , 27 , 30 , 90 13 60.04 B IV b ) 1 cc ) 2 dd ) d ) 1 cc ) 2 cc ) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys' underpants and briefs , women's , girls' and infants' ( other than babies') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cotton or synthetic textile fibres 14 A 61.01 All a ) 61.01-07 Men s and boys' outer garments : Men's and boys' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 14 B 61.01 BV b) 1 2 3 61.01-41 , 42 , 44 , 46 , 47 Men's and boys' outer garments : Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes , other than those of category 14 A , of wool , of cotton or of man-made textile fibres 15 A 61.02 B I a ) Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 61.02-05 15 B 61.02 B II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven overcoats , raincoats and other coats , cloaks and capes; jackets and blazers , other than garments of category 15 A , of wool , of cotton or of man-made textile fibres 16 61.01 B V c ) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits ( including coordinate suits consisting of two or three pieces , which are ordered , packed , consigned and normally sold together ) of wool , of cotton or of man-made textile fibres , excluding ski suits 31 . 1 . 86 Official Journal of the European Communities No L 26 / 7 Category CCT heading No NIMEXE code( 1986 ) Description 17 61.01 BV a ) 1 2 3 61.01-34 , 36 , 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets ) and blazers of wool , of cotton or of man-made textile fibres 18 61.03 B C 61.03-51 , 55 , 59 , 81 , 85 , 89 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres 19 61.05 A C 61.05-10 , 99 Handkerchiefs 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas , anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres 24 60.04 B IV b ) 1 bb ) d ) 1 bb 60.04-47 , 73 Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys' pyjamas , knitted or crocheted , of cotton or of synthetic textile fibres 60.04 B IV b ) 2 aa ) bb ) d ) 2 aa ) bb ) 60.04-51 , 53 , 81 , 83 Women's , girls' and infants' ( other than babies') knitted or crocheted pyjamas and nightdresses , of cotton or synthetic fibres 26 60.05 All b ) 4 cc ) 11 22 33 44 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 61.02 B II e ) 4 bb ) cc ) dd ) ee ) 60.05-45 , 46 , 47 , 48 61.02-48 , 52 , 53 , 54 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven and knitted or crocheted dresses of wool , of cotton or of man-made textile fibres No L 26 / 8 Official Journal of the European Communities 31 . 1 . 86 Category CCT heading No NIMEXE code( 1986 ) Description 27 60.05 All b ) 4 dd ) Outer garments and other articles , knitted or crocheted ,not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 61.02 B II e ) 5 aa ) bb ) cc ) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven and knitted or crocheted skirts , including divided skirts 28 60.05 All b ) 4 ee ) 60.05-61 , 62 , 64 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts ) other than babies' 29 61.02 B II e ) 3 aa ) bb ) cc ) 61.02-42 , 43 , 44 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together), of wool , of cotton or of man-made textile fibres , excluding ski suits 30 A 61.04 B I 61.04-11 , 13 , 18 Women's , girls' and infants' under garments : Women's , girls' and infants' woven pyjamas and nightdresses , of wool , of cotton or of man-made textile fibres 30 B 61.04 B II 61.04-91 , 93 , 98 Women's , girls' and infants' under garments : Women's , girls' and infants' (other than babies') woven under garments , other than pyjamas and nightdresses , of wool , of cotton or of man-made textile fibres 31 61.09 D 61.09-50 Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabrics ) whether or not elastic : Brassieres , woven , knitted or crocheted 31 . 1 . 86 Official Journal of the European Communities No L 26 / 9 NIMEXE code ( 1986 ) Description Under garments , knitted or crocheted , not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics , not elastic or rubberized 60.04-02,03,04,06,07,08 , 10 , 11 , 12 , 14 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres 60.05-16 , 17 , 19 Men's and boys' outer garments : Women 's , girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's , girls' and infants' woven aprons , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use ), of wool , of cotton or of man-made textile fibres 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Category CCT heading No 68 60.04 A I II a ) b ) c ) Ilia ) b ) c ) d ) 73 60.05 All b ) 3 76 61.01 B I 61.02 B II a ) 78 61.01 All b ) B III V f) 1 g ) 1 2 3 81 61.02 B I b ) II c ) e ) 8 aa ) 9 aa ) bb ) cc ) 83 60.05 All a ) b ) 4 hh ) 11 22 33 44 ijij ) 11 kk ) 11 11 ) 11 22 33 44 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 , 96 Men 's and boys outer garments : Men's and boys ' woven bath robes , dressing gowns , smoking jackets and similar indoor wear , ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14 A , 14 B , 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres 61.02-07 , 22 , 23 , 24 , 85 , 90 , 91 , 92 Women 's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven bath robes , dressing gowns , bed jackets and similar indoor wear and outer garments , except garments of categories 6 , 7 , 15 A , 15 B , 21 , 26 , 27 , 29 , 76 , 79 and 80 , of wool , of cotton or of man-made textile fibres Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rubberized , other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres 60.05-04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91 No L 26 / 10 Official Journal of the European Communities 31 . 1 . 86 GROUP III A Category CCT heading No NIMEXE code( 1986 ) Description 33 51.04 A III a ) Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres :51.04-06 62.03 BII b ) 1 Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene , less than 3 m wide ; woven sacks of such strip or the like62.03-51 , 59 34 51.04 A III b ) Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene , 3 m or more wide 51.04-08 35 51.04 A IV Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous ) other than those for tyres and those containing elastomeric yarn : a ) Of which other than unbleached or bleached 51.04-10 , 11 , 13 , 15 , 17 , 18,21,23,25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 51.04-10 , 15 , 17 , 18 , 23 , 25 , 27 , 28 , 32 , 34 , 41 , 48 36 51.04 Bill Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous ) other than those for tyres and those containing elastomeric yarn : a ) Of which other than unbleached or bleached 51.04-55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 51.04-55 , 58 , 62 , 64 , 72 , 74 , 76 , 81 , 89 , 94 , 97 , 98 37 56.07 B Woven fabrics of man-made fibres (discontinuous or waste ): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres ( discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics : a ) Of which other than unbleached or bleached 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68,69,70,71,72,73,74,77,78,82,83 , 84 , 87 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 31 . 1 . 86 Official Journal of the European Communities No L 26 / 11 Category CCT heading No NIMEXE code ( 1986 ) Description 38 A 60.01 BI b ) 1 60.01-40 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B 62.02 All 62.02-09 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Bed linen , table linen , toilet linen and kitchen linen , curtains and other furnishing articles : B. Other : Woven curtains (other than net curtains ) and furnishing articles , of wool , of cotton or of man-made textile fibres 41 ex 51.01 A 51.01-01,02,03,04,08,09 , 10 , 12,20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 Yarn ofman-made fibres (continuous ), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 42 ex 51.01 B 51.01-50 , 61 , 67 , 68 , 71 , 77 , 78 , 80 Yarn of man-made fibres (continuous ) , not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 43 51.03 51.03-10 , 20 Yarn of man-made fibres (continuous), put up for retail sale 44 51.04 All 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres ( continuous), containing elastomeric yarn No L 26 / 12 Official Journal of the European Communities 31 1 Category CCT heading No NIMEXE code ( 1986 ) Description 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 46 ex 53,05 53.05-10 , 22 , 29 , 31 , 38 , 39 Sheep's or lambs' wool or other animal hair ( fine or coarse ), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25 , 31 , 35 , 51 , 55 , 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yam), not put up for retail sale : Yarn of fine animal hair ( carded or combed ), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn ) or of carded fine animal hair , not put up for retail sale 48 53.07 53.08 B 53.07-02,08 , 12 , 18,30,40,51,59,81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn ), not put up for retail sale : Yarn of fine animal hair ( carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn ) or of combed fine animal hair , not put up for retail sale 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lambs' wool of horsehair or of other animal hair ( fine or coarse ), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale 50 53.11 53.11-01,03,07 , 11 , 13 , 17,20,30,40 , 52,54,58,72,74,75,82,84,88,91,93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton , carded or combed 52 55.06 55.06-10 , 90 Cotton yarn , put up for retail sale 53 55.07 55.07-10 , 90 Cotton gauze 54 56.04 B 56.04-21 , 23 , 28 Man-made fibres (discontinuous or waste ), carded , combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discontinuous or waste ), carded or combed 31 - 1 . 86 Official Journal of the European Communities No L 26 / 13 Category CCT heading No NIMEXE code( 1986 ) Description 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Man-made fibres ( discontinuous or waste ), carded , combed or otherwise prepared for spinning: A. Synthetic textile fibres : Synthetic textile fibres ( discontinuous or waste ), carded or combed 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres ( discontinuous or waste ), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste ), put up for retail sale 57 56.06 B 56.06-20 Yarn of man-made fibres ( discontinuous or waste ), put up for retail sale : Yarn of regenerated textile fibres ( discontinuous or waste ), put up for retail sale 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpeting and rugs , knotted (made up or not ) 59 58.02 ex A B 59.02 ex A 58.02-04 , 06 , 07 , 09 , 56 , 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not ): Felt and articles of felt , whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven , knitted or crocheted , carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not ); floor covering , of felt 60 58.03 58.03-00 Tapestries , hand-made , of the type Gobelins , Flanders , Aubusson , Beauvais and the like , and needleworked tapestries ( for example , petit point and cross stitch ) made in panels and the like by hand : Tapestries , hand-made 61 58.05 A I a ) c ) II Narrow woven fabrics , and narrow fabrics ( bolduc ) consisting of warp without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 : B 58.05-01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 , 77 , 79 , 90 Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven , gummed or made otherwise ) on both edges , other than woven labels and the like ; bolduc No L 26 / 14 Official Journal of the European Communities 31 . 1 . 86 Category CCT heading No NIMEXE code( 1986 ) Description 62 58.06 58.07 58.06-10 , 90 58.07-31 , 39 , 50 , 80 Woven labels , badges and the like , not embroidered , in the piece , in strips or cut to shape or size Chenille yarn ( including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompons and the like 58.08 58.08-10 , 90 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics ), plain 58.09 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics ), figured ; hand or mechanically made lace , in the piece , in strips or in motifs 58.10 58.10-21 , 29 , 41 , 45 , 49 , 51 , 55 , 59 Embroidery , in the piece , in strips or in motifs 63 60.01 B I a ) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): A. Fabric : Knitted or crocheted fabric , not elastic or rubberized , of synthetic textile fibres , containing elastofibres ; knitted or crocheted fabric , elastic or rubberized 64 60.01 BI b ) 2 3 60.01-51 , 55 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric ( imitation fur ), knitted or crocheted , not elastic or rubberized , of synthetic textile fibres 65 60.01 Knitted or crocheted fabric , elastic or rubberized : A BI b ) 4 II CI 60.01-01 , 10 , 62 , 64 , 65 , 68 , 72 , 74 , 75 , 78 , 81 , 89 , 92 , 94 , 96 , 97 Other than those of categories 38 A , 63 and 64 , ofwool , of cotton or of man-made textile fibres 66 62.01 Travelling rugs and blankets : A B I II a ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets , of wool , of cotton or of man-made textile fibres b ) c ) 31 . 1 . 86 Official Journal of the European Communities No L 26 / 15 GROUP III B Category CCT heading No NIMEXE code( 1986 ) Description 10 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized : 60.02 A B 60.02-40 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic materials Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , other than impregnated or coated with artificial plastic materials 60.02-50 , 60 , 70 , 80 67 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : 60.05 A II b ) 5 B 60.06 B II III 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Clothing accessories and other articles (except garments ), knitted or crocheted , not elastic or rubberized ; articles ( other than bathing costumes ) of knitted or crocheted fabric , elastic or rubberized of wool , of cotton , or of man-made textile fibres a ) Of which sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 60.05-97 69 60.04 B IV b ) 2 cc ) Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Women's , girls' and infants' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies' garments 60.04-54 70 60.04 B III Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Panty-hose ( tights )60.04-31 , 33 , 34 71 60.05 A II b ) 1 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b ) Other : 1 . Babies' garments ; girls' garments up to and including commercial size 86 : Babies' knitted outer garments , of wool , of cotton or of man-made textile fibres 60.05-06 , 07 , 08 , 09 No L 26 / 16 Official Journal of the European Communities 31 . 1 . 86 Category CCT heading No NIMEXE code ( 1986 ) Description 72 60.05 A II b ) 2 60.06 B I 61.01 B II 61.02 B II b ) 60.05-11 , 13 , 15 60.06-91 61.01-22 , 23 61.02-16 , 18 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Knitted swimwear Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Woven swimwear , of wool , of cotton or of man-made textile fibres 74 60.05 A II b ) 4 gg ) 11 22 33 44 60.05-71 , 72 , 73 , 74 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' (other than babies') suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski suits 75 60.05 A II b ) 4 ff ) 60.05-66 , 68 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski suits 77 60.03 B II a ) 60.03-24 , 26 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Women's stockings of synthetic textile fibres 80 61.02 Ala ) b ) Women's , girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : 31 . 1 . 86 Official Journal of the European Communities No L 26 / 17 Category CCT heading No NIMEXE code( 1986 ) Description 80 (cont'd) 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool , of cotton or of man-made textile fibres 82 60.04 B IV a ) c ) 60.04-38 , 60 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Under garments , other than babies', knitted or crocheted , not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres 84 61.06 B C D E 61.06-30 , 40 , 50 , 60 Shawls , scarves, mufflers , mantillas , veils and the like : Other than knitted or crocheted , of wool , of cotton or of man-made textile fibres 85 61.07 B C D 61.07-30 , 40 , 90 Ties , bow ties and cravats : Other than knitted or crocheted , of wool , of cotton or of man-made textile fibres 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric ), whether or not elastic : Corsets , corset-belts , suspender-belts , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric ), other than brassieres , whether or not elastic 87 61.10 61.10-00 Gloves , mittens , mitts , stockings , socks and sockettes , not knitted or crocheted 88 61.11 61.11-00 Made up accessories for articles of apparel ( for example , dress shields , shoulder and other pads , belts , muffs , sleeve protectors , pockets ): Other than knitted or crocheted No L 26 / 18 Official Journal of the European Communities 31 . 1 . 86 GROUP III C Category CCT heading No NIMEXE code( 1986 ) Description 90 ex 59.04 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 Twine , cordage , ropes and cables , plaited or not : Twine , cordage , ropes and cables , of synthetic textile fibres , plaited or not 91 62.04 A II B II 62.04-23 , 73 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Tents 92 51.04 A I B I 59.11 A III a ) 51.04-03 , 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics , other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below: III . Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics , for tyres 93 62.03 B I b ) II a ) Sacks and bags , of a kind used for the packing of goods : b ) 2 62.03-30 , 40 , 97 , 98 B. Of other textile materials : w Sacks and bags , of a kind used for the packing of goods , of woven fabrics , other than made from polyethylene or polypropylene strip 94 59.01 59.01-07 , 12 , 14 , 15 , 16 , 18 , 21 , 29 Wadding and articles of wadding ; textile flock and dust and mill neps 95 ex 59.02 59.02-35 , 41 , 47 , 51 , 57 , 59 , 91 , 95 , 97 Felt and articles of felt , whether or not impregnated or coated : Felt and articles of felt , whether or not impregnated or coated , other than floor coverings 96 59.03 59.03-01 , 11 , 21 , 23 , 25 , 29 , 30 Bonded fibre fabrics , similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated : Other than clothing and clothing accessories 97 59.05 59.05-11 , 31 , 39 , 51 , 59 , 91 , 99 Nets and netting made of twine , cordage or rope , and made up fishing nets of yarn , twine , cordage or rope : Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope 31 . 1 . 86 Official Journal of the European Communities No L 26 / 19 Category CCT heading No NIMEXE code( 1986 ) Description 98 59.06 59.06-00 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics and articles made from such fabrics : Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics , articles made from such fabrics and articles of category 97 99 59.07 59.07-10 , 90 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 100 59.08 59.08-10 , 51 , 61 , 71 , 79 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 101 ex 59.04 59.04-80 Twine , cordage , ropes and cables , plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10 , 31 , 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum , whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base , cut to shape or not 103 59.11 A I II III b ) B 59.11-11 , 14 , 17 , 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like : Textile fabrics , impregnated or coated , other than those of categories 99 , 100 , 102 and 103 ; painted canvas being theatrical scenery , studio back-cloths or the like 105 59.13 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Elastic fabrics and trimmings ( other than knitted or crocheted goods ) consisting of textile materials combined with rubber threads 106 59.14 59.14-00 Wicks , of woven , plaited or knitted textile materials , for lamps , stoves , lighters , candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 107 59.15 59.15-10 , 90 Textile hosepiping and similar tubing , with or without lining , armour or accessories of other materials No L 26 / 20 Official Journal of the European Communities 31 . 1 . 86 Category CCT heading No NIMEXE code ( 1986 ) Description 108 59.16 59.16-00 Transmission , conveyor or elevator belts or belting , of textile material , whether or not strengthened with metal or other material 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Woven tarpaulins , sails , awnings and sunblinds 110 62.04 A III B III 62.04-25 , 75 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Woven pneumatic mattresses 111 , 62.04 A IV B IV 62.04-29 , 79 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Camping goods , woven , other than pneumatic mattresses and tents 112 62.05 Other made up textile articles ( including dress patterns ): A B D E 62.05-01 , 10 , 30 , 93 , 95 , 99 Other made up textile articles , woven , excluding those of categories 113 and 114 113 62.05 C 62.05-20 Other made up textile articles ( including dress patterns ): C. Floor cloths , dish cloths , dusters and the like : Floor cloths , dish cloths , dusters and the like , other than knitted or crocheted 114 59.17 A B II C D 59.17-10,29,32,38,49,51,59,71,79 , 91 , 93 , 95 , 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant 31 . 1 . 86 Official Journal of the European Communities No L 26 / 21 GROUP IV Category CCT heading No NIMEXE code( 1986 ) Description 115 54.03 54.03-10 , 31 , 35 , 37 , 39 , 50 , 61 , 69 Flax or ramie yarn , not put up for retail sale 116 54.04 54.04-10 , 90 Flax or ramie yarn , put up for retail sale 117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Woven fabrics of flax or of ramie 118 ex 62.02 B I b ) 62.02-15 Bed linen , table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie , other than knitted or crocheted 119 ex 62.02 B II b ) III b ) 62.02-61 , 75 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Table linen , toilet linen and kitchen linen of flax or ramie , other than knitted or crocheted 120 62.02 A I B IV b ) 62.02-01 , 87 Bed linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains ( including net curtains ) and other furnishing articles , of flax or ramie , other than knitted or crocheted 121 ex 59.04 59.04-60 Twine , cordage , ropes and cables , plaited or not : Twine , cordage , ropes and cables , plaited or not , of flax or ramie 122 62.03 B I a ) 62.03-20 Sacks and bags , of a kind used for the packing of goods : B. Of other textile material : I. Used : a ) Of flax or of sisal : Sacks and bags , of a kind used for the packing of goods , used , of flax or sisal , other than knitted or crocheted 123 ex 58.04 ex 61.06 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Shawls , scarves , mufflers , mantillas , veils and the like : F 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics of flax or ramie , other than narrow woven fabrics ; shawls , scarves , mufflers , mantillas , veils and the like , of flax or ramie , other than knitted or crocheted No L 26 / 22 Official Journal of the European Communities 31 . 1 . 86 ANNEX II LIST OF SUPPLIER COUNTRIES MEXICO PAKISTAN PHILIPPINES URUGUAY BANGLADESH BRAZIL CHINA COLOMBIA INDIA 31 . 1 . 86 Official Journal of the European Communities No L 26 / 23 ANNEX III Third countries Category Units Spain Portugal Third countries Category Units Spain Portugal Quantitative limits 1986 Quantitative limits 1986 BRAZIL 1 2 2a 3 6 9 20 39 13 24 31 46 tonnes tonnes tonnes tonnes 1 000 pieces tonnes tonnes tonnes 1 000 pieces 1 000 pieces 1 000 pieces tonnes 350 89 16 21 30 24 41 16 240 71 50 138 1 945 18 3,2 4 13 7 8 3 40 14 25 28 INDIA 2 2a 4 6 7 8 9 20 39 15B 17 19 26 27 29 tonnes tonnes 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes tonnes tonnes 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 89 15 70 65 152 70 24 41 16 37 14 309 96 49 19 18 3 14 13 6 14 5 8 3 7 3 62 19 10 4CHINA 1 2 2a 3 3a 4 5 6 7 8 9 20 + 39 23 32 12 18 19 21 26 73 76 37 37a tonnes tonnes tonnes tonnes tonnes 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes tonnes tonnes tonnes 1 000 pieces tonnes 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes tonnes tonnes 88 89 9 21 7,5 70 52 65 32 70 24 99 48 16 230 8 730 100 80 26 31 134 50 18 18 2 63 6 14 10 13 6 14 5 11 10 3 60 2 62 20 19 5 6 27 9 MEXICO 1 55 tonnes tonnes 88 654 18 PAKISTAN 1 2 2 a 4 5 8 9 tonnes tonnes tonnes 1 000 pieces 1 000 pieces 1 000 pieces tonnes 88 89 11 70 52 70 24 18 18 2 14 10 14 5 | PHILIPPINES 456781315B2124 26 31 10 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 70 52 65 32 70 300 37 100 71 50 123 450 14 10 13 6 14 71 7 20 14 19 25 85 COLUMBIA 1 2 + 3 tonnes tonnes 88 110 18 22 URUGUAY 50 tonnes 20 4